Citation Nr: 1429478	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-07 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low back disability with spondylolisthesis, degenerative joint disease (DJD), and disc disease.

2.  Entitlement to increased ratings for migraine headaches, currently assigned staged ratings of 10 percent prior to December 9, 2010 and 30 percent from that date.

3.  Entitlement to a rating in excess of 10 percent for residuals of right knee injury.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to October 1997.  These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2010, a Travel Board hearing was held.  In June 2011, this case was remanded for additional development.  In August 2012, the RO awarded a 30 percent staged rating, effective December 9, 2010, for migraine headaches.

The Board finds that the issue of entitlement to a TDIU rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, the Veteran reported that he is unable to work due to his migraines.  See August 2013 statement.  Additionally, on August 2013 spine examination, it was noted that his thoracolumbar spine condition does impact his ability to work.  Accordingly, this matter is addressed in the Remand below and, for purposes of clarity, is listed on the first page of this decision.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In November 2011, a Social Security Administration (SSA) disability decision found that the Veteran was disabled since August 18, 2010, however the disability determination and associated medical records are not associated with the claims files.  As SSA records are constructively of record, and may contain pertinent information, they must be secured.

Further, the Veteran testified that his doctor has recommended right knee surgery and that he has occasional swelling.  Tr. at 6-7.  He was last afforded a VA examination in December 2008.  Accordingly, a contemporaneous examination is warranted.

And, as noted in the introduction, the Board acknowledges the judicial holding in Rice, in which the United States Court of Appeals for Veterans Claims held that a request for a TDIU rating, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Recent information from the Veteran is to the effect that he is unemployed due, in part, to his service-connected low back and migraine headaches disabilities.  The TDIU issue has now been raised.  The Board finds that additional development is required with regard to the issue of entitlement to a TDIU rating.  

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of the complete medical records considered in connection with such award.  If the records are unavailable, the reason for their unavailability must be noted in the record.

2.  Provide the Veteran with appropriate notice under the VCAA specific to a TDIU claim.  The Veteran and his representative should have opportunity to respond.

3.  Obtain any updated treatment records relevant to the claims on appeal.

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right knee disability.  The claims folders must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

The examiner should offer an opinion as to the functional impairment caused by the Veteran's right knee disability, and specifically, whether it precludes substantially gainful employment.

5.  Thereafter, arrange for supplemental medical opinions (with examinations only if deemed necessary) by appropriate providers for a response to the following questions:

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's low back disability precludes all forms of substantially gainful employment in light of his education and work history (but without regard to age)?  

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's migraine headaches disability precludes all forms of substantially gainful employment in light of his education and work history (but without regard to age)?

All opinions must be accompanied by a detailed rationale, to include discussion of the Veteran's lay statements.

6.  Then review the record and readjudicate the claims on appeal, to include consideration of a TDIU rating.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



